Citation Nr: 0700536	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1946 to May 1956.  He 
died in September 2003, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant currently lives in California.  The record 
contains a VA Form 21-22 designating the California 
Department of Veterans Affairs as the appellant's 
representative. 

The Board notes that the appellant's representative has not 
submitted any written argument in support of the appellant's 
appeal.  When an appellant has appointed a representative, 
the representative must be provided the opportunity to submit 
a VA Form 646, prior to certification of the appeal to the 
Board.  See VA Adjudication Procedure Manual, M21-1MR, Pt. I, 
Ch. 5, Sec. F, para. 27 (August 19, 2005).  See also 38 
C.F.R. § 20.600.  In order to comply with due process of law, 
therefore, the California Department of Veterans Affairs must 
be provided the opportunity to review the record and offer 
written argument on the appellant's behalf and any argument 
presented should then be considered.



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Send the appellant a Veterans 
Claims Assistance Act of 2000 (VCAA) 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
appellant needs to be provided 
notification regarding the assignment 
of an effective date.

2.  Forward the claims file to the 
California Department of Veterans 
Affairs to provide the appellant's 
representative the opportunity to 
review the veteran's claims file and 
submit a VA Form 646 on the appellant's 
behalf.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefit sought is not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  See 38 C.F.R. 
§ 20.1100(b).



